Mr. Presiding Justice Gary delivered the opinion of the Court. Oh the first day of this term the appellant dismissed this appeal. The appellees now ask damages. Sections 23 and 24, Chapter 33, “Costs,” and Section 74, Chapter 110, “Practice,” entitle the appellees to damages. The dismissal of the appeal is an affirmance of the judgment of the Superior Court, for the purpose of giving damages for delay, as well as for remedy upon the appeal bond. Garrick v. Chamberlain, 97 Ill. 620. Damages are awarded—ten per cent on the first $100, and five per cent on the residue—as the appeal appears to have been only for delay.